Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims 1, 10 and 18, as amended recite:
analyzing one or more security measures related to patient information of a healthcare provider, the one or more security measures corresponding to collection, transportation, and storage of the patient information, wherein analyzing the one or more security measures comprises electronically accessing a messaging system of the healthcare provider via a network to:
The specification discloses as follows:
[0040] Referring to FIG. 1, there is shown a flow diagram illustrating a method 100 for determining the level of coverage and premium of a liability insurance to be provided to a healthcare provider in accordance with an embodiment of the present disclosure. The term “liability insurance” as used herein may include cyber liability insurance. A healthcare provider may include a hospital, a health plan, a medical insurer, a laboratory, a prescription benefit manager, a pharmacy, or a clinic. In FIG. 1, the level of coverage and premium are affected by the number of services that the healthcare provider uses, the services being provided by a Health Information Service Provider (HISP) or some other standardized entity. Although three services—Active Care Relationship Service (ACRS), Common Key Service (CKS), and electronic consent (eConsent) management service—are shown in FIG. 1, the method 100 is not limited to these services and may be augmented with additional services provided by one or more HISPs or other entities. The ACRS, CKS, and eConsent management service will be described in more details below, with respect to FIGS. 3-18.

[0041] The method 100 starts at operation 105 with a healthcare provider that is seeking liability insurance for risks related to communicating patient information electronically. The method 100 involves determining which of the ACRS, CKS, and eConsent management service the healthcare provider uses. If the healthcare provider uses all three services—through affirmative determinations in operations 110-120—, then the method 100 determines at operation 125 that a maximum coverage and a lowest insurance premium may be provided to the healthcare provider. If the healthcare provider uses two out of the three services—determined through operations (110 Yes, 115 No, and 145 Yes) or (110 No, 130 Yes, and 145 Yes)—, then the method 100 determines at operation 150 that a medium coverage and a premium lower than a basic premium may be provided to the healthcare provider. If the healthcare provider uses one out of the three services—determined through operations (110 Yes, 115 No, and 145 No) or (110 No, 130 No, and 135 Yes)—, then the method 100 determines at operation 155 that a basic coverage and the basic premium may be provided to the healthcare provider. Finally, if the healthcare does not use any of the three services provided the HISPs—through negative determinations in operations 110, 130, and 135—, then the method 100 determines at operation 140 that no insurance coverage may be provided to the healthcare provider.

[0042] The concept behind the method 100 is that, the more services a healthcare uses, the better coverage an insurance provider can provide at the lowest premium. As a healthcare provider uses more standardized services from one or more HISPs or other certified entities, the higher confidence an insurance provider will have in the conformance and robustness of the patient information being collected, transported and stored to data standards as specified in detailed implementation guides (e.g., in accordance with HL7 standards), and the security measures surrounding the collection, transportation, and storage of the patient information.

As indicated above, the claimed invention discloses determining (analyzing) what service the healthcare provider uses (whether the three services ACRS, CKS, or eConsent management system are). However, it is no the same as electronically accessing a messaging system of the healthcare provider. Thus there is no support for electronically accessing a messaging system of the healthcare provider or the analyzing the security measures comprises of electronically accessing the messaging system. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing liability insurance to health care provider for violating patient privacy policy. 
Claims 1-18 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., device (article of manufacture comprising of) and system) and process (i.e., a method). 
 Although claims 1-18 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 10 and 18 recite analyzing security measures, determine if a system meets a standard, determine a number of security, calculating level of liability coverage, determining a premium , displaying the level of liability and providing financial protection. 
The limitation of receiving analyzing, calculating and displaying covers Certain Method of Organizing Human activity” but for the recitation of generic computer components. That is, other than a processor in claims 1 (in the preamble), 10 and 18, nothing in the claims element precludes the step from practically been commercial or legal interaction including agreements in the form of contracts, legal obligations, i.e., to calculate level of liability based on the security measures, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A, Prong two: 

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor (in claims 10 and 18) for receiving, determining, calculating and displaying. The claims as a whole merely describe how to generally apply the concept of determining cost for providing liability insurance. The processor (computer) in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of determining and calculating. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. Receiving data, performing data analysis and making a determination or calculation is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014).  As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9 and 11-17 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-9 and 11-18, are patent ineligible. Hence, claims 1-18 are not patent eligible.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.  
Applicant argues that as amended the claim limitations amended, recite “wherein analyzing the one or more security measures comprises electronically accessing a messaging system of the healthcare provider via a network” to “determine a number of electronic security related services employed by the healthcare provider,” and “causing, via the network, display of the level of liability coverage and the premium on a display device of a client device for review” (emphasis added), thus, tying them to a practical application and specific implementation that provides a meaningful limit on the performance of any alleged underlying abstract idea. In this way, the claims clearly go beyond the abstract idea of determining liability coverage and premium by reciting a specific implementation of how this is done. 
However, beside the processor and the network, the steps of accessing data (messaging system) and displaying data, are considered abstract idea, such as organizing human activity (fundamental economic principles of practices (determining liability for providing financial protection). Calculating liability, determining a premium and providing financial protection are commercial or legal interactions. Examiner would also like to point out that the claimed steps of analyzing security measure, determining whether a system is in accordance with industry standard, determining a number, calculating liability based on the number of standard system used, determining a premium and displaying the level of liability coverage and premium and providing financial protection could be performed in mentally or/and with pen and paper. The claims do not go beyond the abstract idea of determining liability coverage and premiums. The additional elements claimed, the processor and the network are described as a generic computer components performing generic computer functions (see [0043]). 
Examiner agrees that the system could provide an insurance provider to assess level of coverage for healthcare provider (which is abstract idea), however does not integrate the recited judicial exception (abstract idea) into a “practical application”. Accessing data, analyzing data, determining liability and premium, displaying the data are simple functions performed by a general purpose computer. The claims do not improve computer technology, or other technology, because any improvement claimed is improvement to the way of providing a financial protection for healthcare providers. 
In addition, the claimed step of analyzing data by accessing data is directed to data gathering and this insignificant extra-solution activity and the presenting of data is also extra-solution activity of delivering output to the judicial exception. Guidance, 84 Fed. Reg. at 55; see also MPEP § 2106.05(g); Bilskiv. Kappos, 561 U.S. 593, 610-11 (2010) (uFlook stands for the proposition that the prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.”’) (quoting Diehr, 450 U.S. at 191-92).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688